DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on September 8, 2022.  As directed by the amendment: claims 1, 2, 7-9, 11, 14-16, and 18 have been amended.  Thus, claims 1-20 are presently pending in the application.

Claim Objections
Claims 1, 14-16, and 18 are objected to because of the following informalities:
Claim 1 lines 11-12 read “and coupled” but is suggested to read --and be coupled-- for grammatical correctness.
Claim 1 line 14 reads “arrangement and further including” but is suggested to read --arrangement, and further including-- for grammatical flow.
Claim 1 line 15 reads “and coupled” but is suggested to read --and be coupled-- for grammatical correctness.
Claim 14 line 2 reads “device, comprising:” but is suggested to read --device, comprising the steps of:-- to conform to current US practice.
Claim 15 lines 1-2 read “wherein affixing the” but is suggested to read --wherein providing the-- for consistent claim terminology throughout.
Claim 16 line 2 reads “preloaded leg strap” but is suggested to read --preloaded strap-- for consistent claim terminology throughout.
Claim 16 lines 5-6 reads “blocks and connecting to the X-bracket” but is suggested to read --blocks, and connecting the first and second elastic straps to the X-brackets-- for grammatical clarity.
Claim 18 lines 1-2 read “wherein affixing” but is suggested to read --wherein providing-- for consistent claim terminology throughout.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2018/0093374 to Holgate et al (herein Holgate) in view of US Pat. 1,544,162 to La Vigne (herein Vigne) and US Pat. Pub. 2016/0107309 to Walsh et al (herein Walsh), collectively.
Regarding claim 1, Holgate discloses a human motion assistance device (potential to kinetic [“P2K”] system 232, Para. [0037]-[0041]), comprising: an upper torso harness configured to attach to an upper torso of a user (upper torso harness 240 is worn/attached to the user, Fig. 11a); and a leg strap arrangement configured to attach to a leg of the user (leg strap arrangement 258, Fig. 11b), a preloaded strap arrangement (thigh portions 258a, Fig. 11c) including a first elastic strap configured to extend behind the user (thigh portion 258a on left side of Fig. 11c) and further including a second elastic strap configured to extend behind the user (thigh portion 258a on right side of Fig. 11c); wherein the leg strap arrangement is preloaded under tension (leg strap arrangement 258 is pretensioned on the subject, Para. [0038] lines 23-25).  Holgate discloses two elastic straps respectively attached to two lower attachment points and a single upper attachment point; but Holgate does not disclose the upper torso harness including a first backside attachment point and a second backside attachment point, the leg strap arrangement including a first backside attachment point and a second backside attachment point, the first elastic strap coupled between the first backside attachment point on the upper torso harness and the first backside attachment point on the leg strap arrangement, and the second elastic strap coupled between the second backside attachment point on the upper torso harness and the second backside attachment point on the leg strap arrangement and further coupled to a midpoint of the first elastic strap.
However, Vigne teaches a back bracer (Fig. 1) including the upper torso harness (shoulder pads 1, Fig. 1) including a first backside attachment point (left guide ring 16 as seen in Fig. 1) and a second backside attachment point (right guide ring 16 as seen in Fig. 1), the leg strap arrangement (encircling belts 2, 3; Fig. 1) including a first backside attachment point (left guide ring 14 as seen in Fig. 1) and a second backside attachment point (right guide ring 14 as see in Fig. 1), the first elastic strap (left rear suspender member 13 as see in Fig. 1) coupled between the first backside attachment point on the upper torso harness and the first backside attachment point on the leg strap arrangement (left rear suspender member 13 attaches to both guide rings 16, 14 on the left side as seen in Fig. 1), and the second elastic strap (right rear suspender member 13 as see in Fig. 1) coupled between the second backside attachment point on the upper torso harness and the second backside attachment point on the leg strap arrangement (right rear suspender member 13 attaches to both guide rings 16, 14 on the right side as seen in Fig. 1) and further coupled to a midpoint of the first elastic strap (“the respective rear suspender members 13 are secured together intermediate their ends,” Col. 3 lines 2-4 [first column on third page of the published patent document]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two elastic straps of Holgate to attach at two separate upper attachment points as taught by Vigne in order to distribute the force applied to the upper torso and increase user comfort while wearing the harness.
Holgate, as modified above, does not disclose wherein the leg strap arrangement is passively preloaded under tension while the upper torso harness remained in a relaxed state and configured to avoid stress on the user.
However, Walsh teaches a soft exosuit for assistance with human motion (100, Fig. 1) including wherein the leg strap arrangement is passively preloaded under tension (connection elements 102-105 are pre-tensioned across a joint, Para. 61, as the connection elements 102-105 apply all the tension, the tensioning only occurs between the waist belt 110 and the thigh brace 120, Para. 62) while the upper torso harness remained in a relaxed state and configured to avoid stress on the user (the exosuit 100 may include shoulder straps, i.e. an upper torso harness, Para. 62, since all the tensioning occurs with the connection elements 102-105, Para. 61, which are disposed between the waist belt 110 and thigh brace 120, the shoulder straps which extend off the waist belt 110 in the opposite direction from the thigh brace 120 are not tensioned, i.e. are in a relaxed state, Para. 62, the shoulder straps assisting in maintaining the waist belt 110 in proper alignment on the user’s waist, Para. 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motion assistance device of Holgate to include a waist belt to which an upper end of the tensioning leg strap arrangement is attached as taught by Walsh in order to focus tension in the waist region and avoid discomfort on the user’s shoulders (Walsh Para. 62).
Regarding claim 4, the modified Holgate discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Holgate further discloses wherein the leg strap arrangement includes a knee pad (leg strap arrangement 258 includes a knee portion 158b, Fig. 11a).
Regarding claim 5, the modified Holgate discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Holgate further discloses wherein the knee pad includes a split seam (knee portion 258b includes connection part 272 extending from top to bottom, Fig. 11a).
Regarding claim 6, the modified Holgate discloses all the claimed limitations, as discussed above with respect to the rejection of claim 5.
Holgate further discloses wherein the split seam includes a buckle (connection point 272 is joined as a buckle, Para. [0041]).
Regarding claim 7, claim 7 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 1.
Regarding claim 8, the modified Holgate discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.
Holgate further discloses wherein the preloaded strap arrangement includes an x-bracket connected to the upper torso harness (seat webbing 254 forms an x-shape and is connected to the upper torso harness 240 via back support 250, Fig. 11c, seat webbing 254 is further connected with thigh portion 258a of leg strap arrangement 258, Fig. 11c, Para. [0039]).
Regarding claim 11, claim 11 recites the same limitations as those recited in claim 4.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 12, claim 12 recites the same limitations as those recited in claim 5.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 13, claim 13 recites the same limitations as those recited in claim 6.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 14, claim 14 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 14.
Regarding claim 15, claim 15 recites essentially the same limitations as those found in claim 8.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 15.
Regarding claim 18, claim 18 recites essentially the same limitations as those found in claim 4.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 18.
Regarding claim 19, claim 19 recites the same limitations as those recited in claim 5.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 20, claim 20 recites the same limitations as those recited in claim 6.  For the sake of brevity, the rejection will not be repeated here.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Holgate, Vigne, and Walsh, as applied to claims 1, 7, and 14 above, and further in view of NPL Delta Universal Harness (herein Delta).
Regarding claim 2, the modified Holgate discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Holgate discloses a leg strap arrangement including thigh crossing straps (see annotated figure below); but Holgate, as modified above, does not disclose wherein the preloaded strap arrangement includes a plurality of blocks, and the first and second elastic straps routed through the blocks.

    PNG
    media_image1.png
    343
    531
    media_image1.png
    Greyscale

Enlarged Partial Annotated View of Fig. 11c of Holgate
However, Delta teaches a universal harness (Fig. 1 of the NPL Delta Universal Harness, a copy of which is provided herewith) including wherein the preloaded strap arrangement (the harness includes leg straps, see annotated figure below) includes a plurality of blocks (blocks are located on the leg straps, the blocks having a curved end, annotated figure), and the first and second elastic straps routed through the blocks (straps pass through the blocks, annotated figure).

    PNG
    media_image2.png
    449
    526
    media_image2.png
    Greyscale

Annotated Enlarged View of Fig. 1 of Delta
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thigh crossing straps of the leg strap arrangement of modified Holgate to include a plurality of blocks as taught by Delta in order to provide quick and easy adjustment of the straps (Delta bullet point 4 of Para. 1).
Regarding claim 3, the modified Holgate discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Modified Holgate further discloses wherein the blocks include a curved end (Delta each block has at least one curved end, see annotated figure above).
Regarding claim 9, claim 9 recites the same limitations as those recited in claim 2.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 10, claim 10 recites the same limitations as those recited in claim 3.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 16, claim 16 recites the same limitations as those recited in claim 2.  For the sake of brevity, the rejection will not be repeated here.
Regarding claim 17, claim 17 recites the same limitations as those recited in claim 3.  For the sake of brevity, the rejection will not be repeated here.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785             

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785